KERBOW V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-287-CR





PAULINE KERBOW	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 367TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On June 1, 2006, the trial court adjudicated appellant Pauline Kerbow  guilty of abandonment of a child and assessed her punishment at six months’ confinement in a state jail facility.  Appellant did not file a motion for new trial.  On August 8, 2006, she filed a notice of appeal from her conviction.

On August 15, 2006, we sent appellant a letter explaining our concern that we lacked jurisdiction over the appeal because, among other things, the notice of appeal was not timely filed.  We also informed appellant that the appeal would be dismissed for want of jurisdiction unless she or any party desiring to continue the appeal filed, on or before August 25, 2006, a response showing grounds for continuing the appeal. 
 See
 
Tex. R. App. P.
 44.3.  Appellant did not file a response.

Appellant’s notice of appeal was due on or before July 3, 2006.  
See
 
Tex. R. App. P.
 4.1(a), 26.2(a)(1).  Because appellant did not timely file a notice of appeal, we do not have jurisdiction over this appeal. 
 
See Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998)
; 
Olivo v. State,
 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

Accordingly, we dismiss the appeal for want of jurisdiction. 
 
See
 
Tex. R. App. P.
 43.2(f).

PER CURIAM

PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: September 21 , 2006	

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.